DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants elected group I, claims 1, 6, 8-12, 15, 18, 19, 21, 23-26 without traverse (but traversing on species) on 3/8/2021 has been received and entered. 
Claims. 2-5, 7, 13-14, 16-17, 20, 22, 27-32, 34-37, 44-45, 47-49, 52 and 57-69 have been cancelled.
Claims 33, 38-43, 46, 50-51 and 53-56 are withdrawn from further consideration. 
Claims 1, 6, 8-12, 15, 18, 19, 21, 23-26, 33, 38-43, 46, 50-51 and 53-56 are pending.
Claims 1, 6, 8-12, 15, 18, 19, 21, 23-26 are under examination.
This case has been transferred to examiner Jacob Cheu.
Examiner considers no undue burden for species search (both protein and nucleic level). Therefore, the search will be conducted at both levels. 

Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1, 6, 8-10, 15, 18-19, 21, 23-24 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition,  and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

The instant invention directs to a process of diagnosing and treating Crohn’s disease/ulcerative colitis in a subject by measuring particular molecules, i.e. HD5 in the subjects and comparing the results to determine whether the subjects have Crohn’s disease/ulcerative colitis followed by treatment thereof.  

Following the instructions by the guidance, the invention claimed herein satisfies the requirement of the first prong because it directs to a process (method).  

With regard to the second prong Step 2A, it is to determine whether the instant invention falls within the first "judicial exception" prong, i.e. law of nature, a natural phenomenon (product of nature), or an abstract idea. The guidelines provide more detailed information concerning Abstract Ideas (groupings), including mathematical concepts, mental process (e.g. observation, evaluation, judgment, opinion), organizing human activities. If the determination shows “yes”, a second prong analysis would launch, namely whether additional elements from the claim that integrate the judicial exception into a practical application. 

 “law of nature”, i.e. measuring natural occurring molecule HD5 expression and/or HD5 protein and abstract idea of comparing. 

	Now concerning the second prong, i.e. whether any additional elements from the claim integrates the judicial exception into a practical application.

	On the face, the main steps are obtaining sample, measuring HD5, and comparing. No additional practical step is incorporated. 
	Note, with regard to the feature of “treatment”:  performing an intervention on the patient to treat Crohn’s disease (or ulcerative colitis).
Under Vanda Pharmaceuticals vs. West-Ward Pharmaceutical, the Court held a treatment to the patient with an amount of a particular medication is an integrated practical application more than law of nature (887 F.3d at 1134-36, 126 USPQ2d at 1279-81). Contrast to Vanda case law, the instant treatment step encompasses a broad spectrum, including “resting” since no specific therapy is mentioned. Therefore, no patentable weight is given. 

Moreover, even under further Step 2B: does the claim recite additional elements that amount to significantly more and add an inventive concept to the claim. The instant steps are well-understood, routine, conventional activity in the field and are not significant more than the judicial exception. For example, Abbas et al. measure HD5 mRNA and protein from ulcerative colitis patients (See Figure 5 and Figure 6)(US 20090155788).  Also, Perminow et al. (American J. Gastroenterology 2010  Vol. 105: 452-459; IDS reference) measure mRNA HD5 from biological samples of UC patients (See page 453, left column to page 455 left column).
Taken together, these steps are insignificant extra-solution activities and adds no inventive concept to the claim. 

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 6, 8-12, 15, 18, 19, 21, 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-54 of copending Application No. 16622259 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending 16/622,259 recite the same diagnosis method of using HD5 (alias name DEFA5 in the copending case) as a biomarker to identify patient Chron’s disease followed by treatment (claims 1-3 of copending case).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Perminow et al. (American J. Gastroenterology 2010  Vol. 105: 452-459; IDS reference) and Wehkamp et .

Perminow et al. teach measuring HD5 from intestinal tissue of patients suffering inflammatory bowel disease (IBD) and comparing with the level of HD5 in control (subjects not suffering Crohn’s disease) and found out an elevated mRNA level of HD5 in Crohn’s disease patient (See Abstract). 

Wehkamp et al. observed an increase level of HD5 protein level (alpha-defensin) in the Crohn’s disease patents compared to control (See Method, Table 1, Results, page 1352, left column under “Immunohistochemistry”).

With the knowledge that both the increase level of protein and nucleic HD5 appear in the Crohn’s disease patients, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to motivate one ordinary skill as taught by both Perminow and Wehkamp et al. to obtain samples from patients and measuring the levels of HD5 in comparison of control level for proper diagnosis purpose. Using biomarker for diagnosis is well-know and commonly practiced in the field. Moreover, with the widely used PCR and the antibody (see Wehakamp Materials and Methods of anti-HD5 antibody), one artisan in the field would have reasonable expectation of success.  

Perminow et al. also mention about the therapy to the potential Crohn’s disease patients, but no explicitly treatment was mentioned “[a] better understanding of the exact molecular mechanisms underlying ileal and colonic CD both in children and adults may give right to new therapeutic and preventive strategies focusing on stimulating protective innate immune factors” (see section 0039).  Still, treating an identified patient is a routine practice in the field. 

For example, Guagnozzi et al. teach using immunotherapy to treat Crohn’s disease patients, such as use of natalizumab (see Abstract)(this also reads on claim 10-12). Note, natalizumab has shown adverse effect on ulcerative colitis (See page 281, left column)(read on claim 10).

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to motivate both Perminow and Wehkamp to apply immunodrug such as natalizumab as taught by Guagnozzi et al. to treat the identified Crohn’s 

With regard to claim 6 and 8, Perminow et al. show that about 10 fold increases in mRNA level of HD5 in Crohn’s disease patients compared to that of control (See Figure 4 (a)). The instant claims 6 recites greater amount, i.e. 31 times greater. Given the observation that a trend of increase level of HD5 has shown in Crohn’s disease patients compared to healthy control, a increase of 31 fold of HD5 would have been much worse (severe) for the appearing of Crohn’s disease. 

With regard to claim 9, Wehkamp et al. show as least 20% of cells in the sample have been stained with HD5 antibody (See Table 1). 


Claim(s) 15, 19, 21, 23-26 are rejected under 35 U.S.C. 103 (a) as being unpatentable by Abbas et al. (US 20090155788) Kuhn et al. (Vizeralmedizin 2015 31:246-250; IDS reference).

Abbas et al. teach using PCR and antibody to measure the expression of HD5 (defensing alpha5; DefA5) from the biological samples of suspected patients.

Abbas et al. observed the ulcerative colitis patients’ HD5 expression does not significantly exceed the control one (i.e. subjects not suffered from Crohn’s disease)(see Figure 5)(also section 046
    PNG
    media_image1.png
    402
    711
    media_image1.png
    Greyscale
, 050, 0549-0551).

Figure 5(a) shows that the expression of HD5 in “non-inflamed group” (ulcerative colitis group; not acute or chronic) is slightly higher or equal to the healthy control population. 
Abbas et al. also teach treatments of IBD (including Crohn’s disease and ulcerative colitis) in general (See section 039, 0122, 0140-0141).

However Abbas et al. do not explicitly teach treatment for ulcerative colitis.

Kuhn et al. reference is a review article for treatment on ulcerative colitis patients, especially focusing on surgical aspect (See Title and Abstract)(also read on claim 25).
Moreover, Kuhn et al. also mention drug therapy, e.g. glucocorticoid (a corticosteroid)(also read on claim 26).

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to motivate Abbas et al. to administer either surgery or drug therapy to treat the identified ulcerative colitis patients depending on the severity of the disease as taught by Kuhn et al.. One clinician in the field would have performed appropriate treatment as follow-up from the results of diagnosis.  

With regard to claim 19 and 21, the results from Figure 5 falls within this range, i.e. almost the same as control (no more than 1/31 of HD5 compared to control).

With regard to claim 23, Abbas et al. teach using intestinal samples for immunoassay (e.g. antibody in ELISA or immunochemistry)(see section 39, 122, 140-141, 247, 256, 467, 503).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Abbas and Kuhn et al. as applied to claims 15, 19, 21, 23-26  above, and further in view of Perminov et al..

Although Abbas et al. do not perform such comparison (rather Abbas et al. only compare control (healthy) with that of ulcerative colitis). 
Given the above discussion of reference of Perminov et al., the data from this research team have shown an increase level of HD5 of Crohn’s disease compared to that of healthy control (about 10 fold). 
With this information, it would have been prima facie obvious that the level of HD5 in the instant ulcerative colitis patients (which is slightly higher or equal to that of healthy control) would be significantly less than that of Crohn’s disease patients. 

					Conclusion 
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHANGHWA J CHEU/            Primary Examiner, Art Unit 1641